Appellate Case: 21-1250     Document: 010110701151       Date Filed: 06/24/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           June 24, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-1250
                                                   (D.C. No. 1:14-CR-00231-WJM-1)
  RICKY GARRISON,                                              (D. Colo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, BALDOCK, and EID, Circuit Judges.**
                   _________________________________

       Ricky Garrison appeals the district court’s denial of his motion for sentence

 reduction and compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). Exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm.

                                            I.

       Garrison was convicted of twenty drug-related felonies in March 2017 and

 sentenced to 156 months in prison. In July 2020, Garrison filed a motion seeking a



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        **
           After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument.
Appellate Case: 21-1250    Document: 010110701151        Date Filed: 06/24/2022     Page: 2



 sentence reduction to time served due to high risk of COVID-19 infection. Garrison

 asserted that he suffered from high blood pressure, hypertension, pre-diabetes, and

 obesity, and was at heightened risk for COVID-19 because he took a prescription

 anabolic steroid for low testosterone. Garrison was incarcerated at the time of his

 motion at FCI Pekin, a Bureau of Prisons (“BOP”) facility in Illinois, but was

 transferred to FCI Victorville, in California, in May 2021, shortly before the district

 court ruled on his motion, and is now incarcerated at USP Leavenworth in Kansas.

 Garrison had served approximately eighty-four months at the time the district court

 ruled on his motion, during which he worked at the prison library, finished over

 fifteen classes, and received his GED.

       The district court denied Garrison’s motion for lack of extraordinary and

 compelling reasons, and, in the alternative, its assessment of the 18 U.S.C. § 3553(a)

 factors. Considering Garrison’s underlying health conditions and his concerns

 regarding COVID-19 safety at FCI Pekin, the district court found that “[a]lthough

 Garrison’s medical conditions may be risk factors for severe COVID-19, the BOP

 website reflect[ed] that zero cases of inmates with the virus currently exist[ed] at FCI

 Pekin,” and “extraordinary and compelling circumstances generally do not exist

 where there are no confirmed cases of the virus at the prisoner’s facility.” Id. at 369–

 70. The district court also determined that significant advances in COVID-19

 vaccine availability weighed against Garrison’s release. Alternatively, while

 acknowledging Garrison’s educational accomplishments were “encouraging,” the

 district court found that time served would not be consistent with the § 3553(a)

                                            2
Appellate Case: 21-1250    Document: 010110701151        Date Filed: 06/24/2022     Page: 3



 factors, as “allowing Garrison to serve little more than half of his original sentence

 would not reflect the gravity of [the] drug-related crimes that he committed.” Id. at

 371.

        Garrison appeals. Because Garrison proceeds pro se, we construe his filings

 liberally but will not act as his advocate. See Hooks v. Atoki, 983 F.3d 1193, 1196

 n.1 (10th Cir. 2020).

                                            II.

        We review orders denying compassionate release under 18 U.S.C.

 § 3582(c)(1)(A) for abuse of discretion. United States v. Hemmelgarn, 15 F.4th

 1027, 1031 (10th Cir. 2021). A district court abuses its discretion when it “makes a

 clear error of judgment, exceeds the bounds of permissible choice, or when its

 decision is arbitrary, capricious or whimsical, or results in a manifestly unreasonable

 judgment.” United States v. Mobley, 971 F.3d 1187, 1195 (10th Cir. 2020) (quoting

 Mathis v. Huff & Puff Trucking, Inc., 787 F.3d 1297, 1309 (10th Cir. 2015)).

        The compassionate release statute states, in part:

        (c) Modification of an imposed term of imprisonment.—The court may
        not modify a term of imprisonment once it has been imposed except
        that—

              (1) in any case—

                     (A) the court, upon motion of the Director of the Bureau of
                     Prisons, or upon motion of the defendant after the defendant
                     has fully exhausted all administrative rights to appeal a
                     failure of the Bureau of Prisons to bring a motion on the
                     defendant’s behalf or the lapse of 30 days from the receipt
                     of such a request by the warden of the defendant’s facility,
                     whichever is earlier, may reduce the term of imprisonment

                                            3
Appellate Case: 21-1250    Document: 010110701151       Date Filed: 06/24/2022      Page: 4



                     (and may impose a term of probation or supervised release
                     with or without conditions that does not exceed the unserved
                     portion of the original term of imprisonment), after
                     considering the factors set forth in section 3553(a) to the
                     extent that they are applicable, if it finds that—

                           (i) extraordinary and compelling reasons warrant
                           such a reduction; . . . and that such a reduction is
                           consistent with applicable policy statements issued
                           by the Sentencing Commission.

 18 U.S.C. § 3582(c)(1)(A)(i).

       A district court may grant a motion for reduction of sentence under 18 U.S.C.

 § 3582(c)(1)(A)(i) only if it finds extraordinary and compelling reasons warrant such

 a reduction, the reduction is consistent with applicable policy statements issued by

 the Sentencing Commission, and it considers the § 3553(a) factors. See United States

 v. McGee, 992 F.3d 1035, 1042 (10th Cir. 2021). A district court “may properly

 deny a compassionate-release motion when any one of these three requirements is

 lacking.” United States v. Pérez-Hernández, No. 21-2104, 2022 WL 1639308, at *2

 (10th Cir. May 24, 2022) (unpublished).1 On appeal, Garrison argues that the district

 court abused its discretion in denying his motion for compassionate release by

 finding neither extraordinary and compelling circumstances nor the § 3553(a) factors

 supported a sentence reduction.

                                           a.




       1
         Unpublished cases are not binding precedent, but we consider them for their
 persuasive value. See Fed. R. App. P. 32.1; 10th Cir. R. 32.1.
                                            4
Appellate Case: 21-1250     Document: 010110701151        Date Filed: 06/24/2022     Page: 5



       Garrison argued below that his health conditions increased his COVID-19 risk,

 which qualified as an extraordinary and compelling reason for compassionate release.

 However, at the time of review, FCI Pekin had “zero” infected inmates. R. Vol. I at

 369–70. As a result, the district court found the circumstances did not warrant a

 sentence reduction. Considering district courts’ “authority to determine for

 themselves what constitutes extraordinary and compelling reasons,” we find the

 district court did not abuse its discretion in denying Garrison’s motion because FCI

 Pekin had no COVID-19 infections. United States v. Maumau, 993 F.3d 821, 834

 (10th Cir. 2021) (internal quotation marks omitted).

       Garrison contends on appeal that his subsequent facility transfer and the rise of

 the COVID-19 Delta variant are extraordinary and compelling reasons for early

 release. But he brought neither argument in his initial motion nor his counseled brief

 in support. Because he did not supplement his motion with this new information, and

 because we do not “address arguments presented for the first time on appeal,” the issue is

 solely whether the district court abused its discretion in denying Garrison’s motion

 for compassionate release based upon the facts alleged in the motion. See United

 States v. Nelson, 868 F.3d 885, 891 (10th Cir. 2017) (quoting United States v. Mora,

 293 F.3d 1213, 1216 (10th Cir. 2002)). It did not.

                                             b.

       Even if a district court finds extraordinary and compelling reasons to reduce a

 sentence, it may still deny a compassionate release motion because of how it views

 the § 3553(a) factors. See United States v. Hald, 8 F.4th 932, 949 (10th Cir. 2021),

                                             5
Appellate Case: 21-1250    Document: 010110701151         Date Filed: 06/24/2022     Page: 6



 cert. denied, No. 21-6594, 2022 WL 1611819 (U.S. May 23, 2022). Here,

 consideration of the § 3553(a) factors was an alternative basis for the district court’s

 denial of Garrison’s motion. On appeal, Garrison argues that the court below

 “abused its discretion by not properly reviewing [the] sentencing factors.” Aplt. Br.

 at 4. We disagree.

       First, Garrison emphasizes that he is a non-violent drug offender and argues

 that his “conduct based on institutional rehabilitation is all that should matter.” Id.

 He suggests that he would be “better suited” to continue his education outside prison.

 Id. But the district court took his perspective into account when it analyzed the

 sentencing factors under § 3553(a) and explained its view that “allowing Garrison to

 serve little more than half of his original sentence would not reflect the gravity” of

 his convictions. R. Vol. I at 371. Citing several of the factors, the court determined

 that compassionate release would not (1) reflect the nature, circumstances, and

 seriousness of the offense; (2) be consistent with the kinds of sentences the

 sentencing range established; and (3) afford adequate deterrence. Even if we would

 have viewed the factors differently, Garrison does not explain how the district court’s

 reasoned analysis was an abuse of discretion.

       Next, Garrison’s arguments about the propriety of his original sentence are

 misplaced. The district court considered these arguments but found them

 unpersuasive in its denial of Garrison’s first motion for compassionate release, which

 he did not appeal. See id. at 307–08. Because Garrison did not raise these arguments

 in the second motion for compassionate release under review here, they are

                                             6
Appellate Case: 21-1250    Document: 010110701151         Date Filed: 06/24/2022     Page: 7



 improperly pressed on appeal. See Nelson, 868 F.3d at 891. Even if we considered

 them, however, the district court’s § 3553(a) determination was based on more than

 just the sentencing factor related to the guidelines range. Moreover, Garrison’s

 complaint that the district court failed to seek out mitigating information fails

 because, as the district court recognized, Garrison did not point the district court to

 the relevant docket entries containing this information.

        Finally, Garrison argues that the district court erred by failing to consider a

 brief submitted by counsel shortly after his pro se motion. But that is incorrect. The

 district court construed Garrison’s counseled brief in support of compassionate

 release as a reply brief and cited it several times in the order denying his motion.

 The district court therefore did not abuse its discretion in denying Garrison’s motion

 on the alternative basis that the § 3553(a) factors did not support compassionate

 release.

                                             c.

        Garrison has moved to proceed in forma pauperis on appeal. The motion is

 granted due to demonstrable financial need.




                                             7
Appellate Case: 21-1250   Document: 010110701151      Date Filed: 06/24/2022     Page: 8



                                        III.

       We AFFIRM the district court’s denial of Garrison’s motion for sentence

 reduction and compassionate release.



                                          Entered for the Court


                                          Allison H. Eid
                                          Circuit Judge




                                         8